Citation Nr: 1033395	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967 
with service in the Republic of Vietnam.  The appellant is the 
surviving spouse of the Veteran.   

This matter comes before the Veterans' Board of Appeals (Board) 
from a September 2006 rating decision, which denied the 
appellant's cause of death claim.

During the pendency of this appeal, the RO found that the Veteran 
was service connected for his diabetes mellitus, type II and thus 
awarded the appellant accrued benefits.  As such, that issue is 
no longer on appeal.

In September 2009, the Board remanded the appellant's claim.  The 
Appeals Management Center (AMC) continued the previous denial of 
the claim in a March 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran died in August 2005; his death certificate lists 
the cause of death as esophageal cancer and lung, brain 
metastasis.

2.  The Veteran served in the Republic of Vietnam; accordingly, 
exposure to herbicides is presumed.  

3.  Following the Veteran's death, the RO granted service 
connection for diabetes mellitus, type II, associated with in-
service herbicide exposure for the purposes of accrued benefits. 

4.  The preponderance of the evidence of record does not show 
that the Veteran's fatal esophageal cancer with lung and brain 
metastasis was related to his military service, to include in-
service exposure to herbicides, or that his service-connected 
diabetes mellitus, type II substantially or materially 
contributed to his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
Veteran's death.

In the interest of clarity, the Board will first discuss certain 
preliminary matters. The Board will then render a decision.

As alluded to above, in September 2009, the Board remanded this 
claim and ordered the AOJ to provide proper notice to the Veteran 
under the Veterans Claims Assistance Act of 2000 (VCAA), and to 
obtain a VA medical nexus opinion regarding the etiology of the 
Veteran's cause of death.  In particular, the reviewing physician 
was to address whether it was at least as likely as not whether 
the Veteran's fatal esophageal cancer was either caused or 
aggravated by his military service, to include herbicide 
exposure, as well as whether the Veteran's service-connected 
diabetes mellitus, type II, contributed substantially or 
materially to the Veteran's death.  The Veteran's claim was then 
to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was 
provided appropriate VCAA notice.  This will be discussed in 
greater detail below.  Additionally, the AMC obtained a VA 
medical nexus opinion regarding the etiology of the Veteran's 
cause of death in January 2010.  The appellant's cause of death 
claim was readjudicated via the March 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the appellant with evidentiary requirements for 
service connection for the cause of the Veteran's death by a 
letter mailed in July 2006, and notice with respect to the 
effective-date element of the claim, by a letter mailed in 
November 2009.  

Additionally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
Court held that, because the RO's adjudication of a dependency 
and indemnity compensation claim hinges first on whether a 
veteran was service-connected for any condition during his 
lifetime, in the context of a claim for such benefits, 38 
U.S.C.A. § 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  See Hupp, 21 
Vet. App. at 352-53.  

The record reflects that the AMC provided the appellant with 
appropriate Hupp notice in the above-referenced November 2009 
VCAA letter.  Crucially, the appellant was provided notice that 
during the Veteran's lifetime, service connection was established 
for type II diabetes mellitus.  Further, she was informed that in 
order to support her claim, she must submit evidence that shows a 
disability was incurred in or aggravated during service and was 
the primary or contributory cause of death.  Finally, the 
appellant was notified of the evidence and information required 
to substantiate her DIC claim based on conditions not yet service 
connected, such as a skin condition and dioxin exposure.

Although the November 2009 letter pertaining to the effective-
date element of the claim as well as Hupp notice was provided 
after the initial adjudication of the claim, the Board finds that 
the appellant has not been prejudiced by the timing of this 
letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
this regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the AMC readjudicated the appellant's claim in the 
March 2010 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).  There is no 
indication or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. 
§ 3.159 (2009).

In the instant case, the Board finds reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary to 
substantiate her service connection claim for the cause of the 
Veteran's death, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  The pertinent 
evidence of record includes the Veteran's death certificate, the 
reports of VA and private medical treatment, the appellant's 
statements, and service treatment records.

Additionally, VA medical nexus opinions were obtained in May 2007 
and January 2010.  The medical reports reflect that the examiners 
reviewed the Veteran's past medical history, reviewed his claims 
folder, documented his medical conditions, and rendered 
appropriate opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the VA 
opinion reports are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the appellant's behalf.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. § 
3.103 (2009).  She has retained the services of a representative.  
In her March 2007 substantive appeal [VA Form 9], the appellant 
declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision on the merits.


Analysis

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The law and applicable regulatory provisions pertaining to Agent 
Orange exposure, expanded to include all herbicides used in 
Vietnam, provide that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service. 38 C.F.R.                 § 
3.307(a)(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases shall be 
service connected.  Those diseases do not include esophageal 
cancer.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R.            
§ 3.309(e) (2009).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition other than those for which the 
Secretary of VA has specifically determined that a presumption of 
service connection is warranted.  See 38 U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining to 
presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases not 
subject to presumptive service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that disability 
which was incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, particularly, 
autopsy reports.  See 38 C.F.R. § 3.312(a) (2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
See 38 C.F.R. § 3.312(b) (2009).  A contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  See 38 C.F.R. 
§ 3.312(c)(1) (2009); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

The appellant seeks service connection for the cause of the 
Veteran's death.  In substance, she contends that the Veteran's 
fatal esophageal cancer involving lung and brain metastasis was 
due to exposure to herbicides in the Republic of Vietnam. See, 
e.g., the appellant's October 2006 Notice of Disagreement.  
Alternatively, the appellant contends that the Veteran's service-
connected diabetes mellitus, type II, substantially or materially 
contributed to his death.
 
The Veteran's death certificate reflects that the Veteran died of 
esophageal cancer and lung, brain metastasis.  The Veteran's 
death certificate also indicates that his service-connected 
diabetes mellitus and nonservice-connected hypertension were 
other significant contributions to his death but were not the 
underlying cause.  The Board notes that at the time of his death 
in 2005 the Veteran was service connected only for diabetes 
mellitus.

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) evidence 
of death; (2) evidence of in-service incurrence of disease or 
injury and/or service-connected disability; and (3) medical nexus 
evidence linking (1) and (2).  Cf. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In this case, element (1) has obviously been met.  With respect 
to element (2), it is undisputed that the Veteran served in 
Vietnam during his period of active military service.  
Accordingly, exposure to Agent Orange is presumed.  Additionally, 
the Veteran is service-connected for diabetes mellitus.  

Although it is undisputed that the Veteran was exposed to Agent 
Orange, esophageal cancer is not listed in 38 C.F.R. § 3.309(e) 
as presumptively related to herbicide exposure.  The Board 
therefore finds that the presumptive provisions of 38 C.F.R. 
§ 3.309(e) are not for application with respect to the 
appellant's service connection claim on appeal.

A matter which the Board feels requires some clarification at 
this juncture, however, is the nature of the Veteran's cancer.  
In particular, the Board notes that the appellant's 
representative has asserted on at least one occasion that the 
Veteran had a respiratory cancer.  Respiratory cancer such as 
cancer of the lung is one of the presumptive diseases under 
38 C.F.R. § 3.309(e).

The Board finds that the competent and credible evidence of 
record, including private treatment records dated in August 2005 
and the opinion of the January 2010 VA examiner clearly 
demonstrate that the Veteran had been diagnosed as having 
esophageal cancer which unfortunately metastasized to his lungs 
and brain.

All of the competent and probative evidence supports the 
conclusion that the Veteran's only cancer was esophageal cancer 
and that it was this cancer that metastasized to other areas.  
See Ramey v. Brown, 9 Vet. App. 40, 41 (1996), noting that the 
term "metastasis" refers to "the transfer of disease from one 
organ or part to another not directly connected with it.  It may 
be due either to the transfer of pathogenic microorganisms ... or 
to transfer of cells, as in malignant tumors" [citing Dorland's 
Illustrated Medical Dictionary 1023 (28th ed. 1994)].

The Court in Ramey found that because the medical evidence of 
record in that case showed that carcinoma in the deceased 
Veteran's liver was a result of metastasis from his colon cancer, 
the Veteran's cancer in his liver was properly regarded as colon 
cancer metastatic to the liver rather than as primary liver 
cancer.  See Ramey, 8 Vet. App. at 44.  This case presents a 
similar factual pattern.  The competent and credible evidence of 
record here indicates that the Veteran had carcinoma of the 
esophagus that metastasized to his lungs and brain, rather than 
being primary respiratory cancer as is evidently contended by the 
appellant's representative.  

There is of record no competent evidence that supports the 
appellant's representative's implied assertion that the Veteran 
had any primary cancer other than esophageal cancer.  Although 
the appellant's representative may believe that other types of 
cancer were present, it is now well-established that the 
appellant's representative, as a layperson, is not qualified to 
render medical opinions regarding diagnoses or etiology of 
medical disorders as to an internal, not directly observable 
disease, and her opinion is entitled to no weight of probative 
value.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (unlike varicose veins or a dislocated shoulder, rheumatic 
fever is not a condition capable of lay diagnosis) with Jandreau, 
492 F.3d at 1376 (lay witness capable of diagnosing dislocated 
shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is 
competent to establish the presence of varicose veins); Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet).  Accordingly, 
the statements offered by the appellant's representative in 
support of the appellant's claim are not competent, credible 
evidence and do not serve to establish diagnosis or medical 
nexus.  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit in Combee determined that the regulations 
governing presumptive service connection for herbicide exposure 
do not preclude the appellant from establishing service 
connection with proof of actual direct causation.  See Combee, 
supra; see also 38 C.F.R. § 3.303(d) (2009).  Accordingly, the 
Board will proceed to evaluate the appellant's claim under the 
regulations governing direct service connection.

With respect to element (3), medical nexus, the Board finds that 
the preponderance of the evidence is against the appellant's 
proposition that the Veteran's esophageal cancer was 
etiologically related to herbicide exposure he sustained during 
service.

Specifically, the January 2010 VA examiner considered the 
Veteran's in-service herbicide exposure as well his service 
treatment records and postservice medical records in rendering 
her opinion.  Despite the Veteran's in-service herbicide 
exposure, the physician concluded that the Veteran's fatal 
esophageal cancer "is not caused by or a result of active duty 
military service."  The physician's rationale for her conclusion 
was based on a review of the Veteran's medical history as well as 
a review of pertinent medical literature.  Notably, she 
considered the Veteran's initial diagnosis of esophageal cancer 
in May 2005, which was an infiltrating high grade carcinoma, and 
subsequent findings of pulmonary and brain metastases.  She also 
noted in the Veteran's medical chart that he was both a heavy 
smoker and drinker, both of which are associated with an 
increased risk of esophageal cancer.  In noting these factors as 
well as that esophageal cancer is not a presumptive diagnosis 
related to Agent Orange exposure, the VA examiner reasoned that 
the Veteran's fatal esophageal cancer was not caused or 
aggravated by military service or exposure to herbicides.  

The Board adds that the May 2007 VA examiner similarly considered 
the Veteran's in-service herbicide exposure as well his service 
treatment records and postservice medical records in rendering 
her opinion.  She also concluded that the Veteran's esophageal 
cancer was not caused by or a result of Agent Orange exposure.  
Her rationale was based on the Veteran's initial diagnosis of 
squamous cell cancer of the distal esophagus in May 2005, his 
history of chronic smoking and alcohol intake (both of which the 
Veteran had reportedly quit ten years prior to the diagnosis of 
esophageal cancer), and a review of the Veteran's death 
certificate which listed the cause of death as esophageal cancer 
with lung, brain metastasis.  The VA physician similarly 
referenced these factors, as well as noting that esophageal 
cancer is not a presumed diagnosis related to Agent Orange 
exposure, in rendering her conclusion.  

The May 2007 and January 2010 VA opinions appear to have been 
based upon thorough review of the record, thorough review of the 
Veteran's claims folder, and thoughtful analysis of the Veteran's 
entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  

There is of record a medical opinion which is in the Veteran's 
favor.  In a March 2007 private treatment letter, J.H., M.D. 
reported that the Veteran was under his care in 2005 for squamous 
cell carcinoma of the distal esophagus which was diagnosed in May 
2005.  He also documented the Veteran's death due to the 
esophageal carcinoma.  Notably, he stated that the Veteran's 
previous history of chronic smoking and alcohol intake "most 
likely" contributed to his developing esophageal cancer.  
However, he considered the Veteran's in-service herbicide 
exposure, and opined that since the Veteran's cancer occurred in 
the esophagus which is part of the aerodigestive tract, it is at 
least as likely as not that the esophageal cancer "may have been 
related" to Agent Orange exposure.  

The Board has the authority to "discount the weight and probity 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has 
held that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

With respect to the opinion from Dr. J.H., the Board observes 
that it is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  See, e.g., 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within the 
realm of medical possibility" too speculative to establish 
medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using 
the words "could not rule out" was too speculative to establish 
medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical opinion framed in terms of "may or may not" is 
speculative and insufficient to support an award of service 
connection for the cause of death).  Concerning this, the Board 
notes that reasonable doubt is a substantial doubt and one within 
the range of probability as distinguished from pure speculation 
or remote possibility.  38 C.F.R. § 3.102.

Furthermore, the Board notes that both the United States Court of 
Appeals for the Federal Circuit and the Court have specifically 
rejected the "treating physician rule."  See White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001).  Rather, in evaluating the 
probative value of competent medical opinion evidence, the Court 
has stated in pertinent part:  "The probative value of medical 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches...As is 
true with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Likewise, the Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

With the foregoing in mind, the Board finds the opinion of Dr. 
J.H. to be of relatively little probative value.  Dr. J.H. failed 
to either conduct a review of the Veteran's entire medical 
history or provide a rationale for his conclusion that the 
Veteran's in-service herbicide exposure was as likely as not 
related to his fatal esophageal cancer.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the physician 
to provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  

Moreover, the May 2007 VA examiner, who conducted a review of the 
Veteran's entire medical history, also considered the opinion of 
Dr. J.H.  Crucially, she nevertheless concluded that the 
Veteran's esophageal cancer was not caused by or a result of 
Agent Orange exposure.  Similarly, the January 2010 VA examiner, 
who also reviewed the Veteran's entire medical history, concluded 
that the Veteran's esophageal cancer was not caused or aggravated 
by his in-service herbicide exposure.  Importantly, both VA 
physicians offered rationales for their conclusions, notably the 
Veteran's longstanding history of smoking and alcohol intake.  
Indeed, Dr. J.H. also opined that the Veteran's history of 
smoking and alcohol intake "most likely" contributed to his 
esophageal cancer, yet he failed to reconcile this opinion with 
the opinion that the Veteran's esophageal cancer as likely as not 
may have been related to his in-service herbicide exposure.  As 
such, the Board finds the May 2007 and January 2010 VA opinions 
to be of far greater probative value than the March 2007 
treatment letter by Dr. J.H.

In short, a preponderance of the competent and probative evidence 
is against the conclusion that the Veteran's esophageal cancer 
was etiologically related to herbicide exposure he sustained 
during service.

With respect to the appellant's contention that the Veteran's 
service-connected diabetes mellitus substantially or materially 
contributed to his death, the Board finds that the preponderance 
of the evidence is against such a proposition.  

As stated above, the January 2010 VA examiner considered the 
Veteran's in-service herbicide exposure as well his service 
treatment records and postservice medical records including 
diagnosis of and treatment for diabetes mellitus in rendering her 
opinion.  Despite the Veteran's in-service herbicide exposure and 
relationship of such to his diabetes mellitus, the physician 
concluded that the Veteran's service-connected diabetes did not 
contribute substantially or materially to his death.  Further, 
she stated that the fatal esophageal cancer was not caused by or 
a result of the service-connected diabetes.  The physician's 
rationale for her conclusion was based on a review of the 
Veteran's medical history as well as a review of pertinent 
medical literature.  Notably, she considered the Veteran's 
January 2004 bilateral carotid ultrasound which revealed 
homogenous atheromatous plaquing within the common carotid artery 
bilaterally with no significant stenosis detected.  Further, a 
January 2004 CT scan of the Veteran's brain revealed mild 
bifrontal cortical atrophy.  Additionally, she reviewed a March 
2005 myocardial scintigram which revealed no evidence of 
reversible ischemia, but rather indicated a normal left 
ventricular ejection measurement as well as no definite wall 
abnormalities.  She also documented blood sugar readings from 
December 2004 to August 2005, shortly before the Veteran's death.

The VA physician reasoned that the Veteran was found to have an 
infiltrating high grade esophageal carcinoma in May 2005 which 
spread to his lungs and brain.  He required "numerous" blood 
transfusions for bleeding from the esophageal cancer.  The VA 
physician again cited the Veteran's longstanding history of 
smoking and alcohol intake which are both associated with an 
increased risk of esophageal cancer.  Although she indicated that 
blood sugar readings prior to the Veteran's death were high, she 
noted that the readings did not state whether the Veteran fasted 
when they were taken, and that the Veteran was on medication 
known to raise blood sugars at that time.  In any event, she 
opined that the blood sugars were not so elevated to 
substantially or materially contribute to the Veteran's death.  
She therefore stated that the Veteran's diabetes did not lend or 
aide assistance to his death from the esophageal cancer with 
metastases.  As there was no evidence of other end organ damage 
from the diabetes, she concluded that the Veteran's cause of 
death was metastatic esophageal cancer, and that the Veteran's 
diabetes did not contribute substantially or materially to his 
death.   

The January 2010 VA opinion appears to have been based upon 
thorough review of the record, thorough review of the Veteran's 
claims folder, and thoughtful analysis of the Veteran's entire 
history.  See Bloom, supra.  

The Board adds that, as stated above, the Veteran's August 2005 
death certificate lists diabetes mellitus as a significant 
condition contributing to death but not resulting in the 
underlying cause, namely esophageal cancer and lung, brain 
metastasis.  However, it is the only record in the Veteran's 
claims file that identifies the diabetes as contributing to 
death.  Further, the death certificate offers no medical analysis 
or supporting opinion for its conclusion.  The remainder of the 
medical evidence, to include the January 2010 medical opinion, 
makes it clear that the Veteran's diabetes mellitus did not 
contribute substantially or materially to his death.

Unlike the death certificate, the opinion of the January 2010 VA 
examiner appears to be based on a review of the Veteran's entire 
medical history.  This opinion is also well-reasoned and draws on 
specific aspects from the Veteran's medical history, including 
the blood sugar readings prior to the Veteran's death, the 
Veteran's longstanding history of smoking and alcohol intake, and 
the absence of a nexus between the Veteran's diabetes and his 
esophageal cancer with metastasis.  As such, the Board finds 
their opinion to be of great probative value.  In contrast, the 
Veteran's death certificate is not adequately explained and is 
completely at odds with the remainder of the medical tests and 
opinion of record.    
  
Based on the entire record, the Board gives the death certificate 
no weight of probative value.  Accordingly, a preponderance of 
the competent and probative evidence supports the conclusion that 
the Veteran's diabetes mellitus did not contribute substantially 
or materially to his death.

To the extent that the appellant asserts that the Veteran's 
esophageal cancer with lung and brain metastasis is related to 
his in-service herbicide exposure or that the service-connected 
diabetes caused his death, the Board observes that lay people are 
competent to testify to visible or otherwise observable symptoms 
of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  Furthermore, lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(Board's categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was a 
layperson, conflicts with Jandreau).  However, in this case, the 
appellant's statements that the Veteran's fatal esophageal cancer 
was due to his in-service herbicide exposure or that the service-
connected diabetes mellitus contribute to his death relate to an 
etiological question as to an internal, not directly observable 
disease such as valvular heart disease, unlike testimony as to a 
separated shoulder, varicose veins, or flat feet, which are 
capable of direct observation.  Compare Woehlaert with Jandreau, 
Barr, and Falzone, all supra.  The lay statements of the 
appellant concerning the issue of medical nexus are therefore not 
competent in this regard, and the Board has placed greater 
probative weight on the opinions proferred by the May 2007 and 
January 2010 VA physicians that opined that the Veteran's 
esophageal cancer was not related to his in-service herbicide 
exposure and that his service-connected diabetes did not 
substantially or materially contribute to his death.  

In summary, the Board finds that the evidence does not 
demonstrate that either exposure to herbicides during service or 
diabetes mellitus played a role in the underlying cause of the 
Veteran's death.  The Board therefore concludes that the 
Veteran's fatal esophageal cancer and lung, brain metastasis was 
not incurred in or aggravated by service, and that his service-
connected diabetes mellitus did not substantially or materially 
contribute to his death.  Accordingly, the criteria for 
entitlement to service connection for the cause of the Veteran's 
death have not been met, and the benefit sought on appeal is 
denied.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


